DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, 6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 10,431,959) in view of Choi et al. (US 2014/0339509).  

With respect to claim 1, Miura et al. ‘959 shows a light emitting device (Fig 1, 4) comprising: a plurality of light emitting elements including a first light emitting element and a second light emitting element (Fig 1, 4: a plurality of light emitting elements 21-23 – first 21 and second 22); a case enclosing the plurality of light emitting elements, the case comprising a light-transmissive region configured to allow light emitted from the plurality of light emitting elements to transmit through the light-transmissive region (Fig 1, 4: a case comprising a light-transmissive region  70 enclosing the light emitting elements 21-23 allows transmission ); a plurality of main lenses, each covering a portion of the light-transmissive region, the plurality of main lenses including a first main lens configured to collimate or converge light emitted from the first light emitting element and a second main lens configured to collimate or converge light emitted from the second light emitting element (Fig 1, 4: a plurality of main lens 71/72/73, each covering a portion of the light transmissive region 70, where the plurality of main lenses including a first main lens 71 collimate or converge light from the first light emitting element 21, a second main lens 72 configured to collimate or converge light emitted from the second light emitting element 22; See also Fig 5-11).  The claim further requires a plurality of sub-lenses disposed in the case, the plurality of sub-lenses including a first sub-lens located in an optical path between the first light emitting element and the first main lens, and a second sub-lens located in an optical path between the second light emitting element and the second main lens.  Miura et al. ‘959 Fig 1, 4 did not shows the above.  However, in different embodiments Miura et al. ‘959 shows the light output from the light emitting elements (LD) traveling through a first lens and a second optical elements aligned with the LDs 21/22/23 (Fig 19: lens in between light emitting device 21-23 and aligned optical outputs 160a-c).  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known in the art the use of multiple lens/optical to 
Choi et al. ‘509 of analogous art shows and discloses a light emitting apparatus comprising an array of light emitting devices R/B/G and plurality of sub-lens between the emitting lens, where the light emitting devices and its lens are aligned respectively (TITLE; Abstract; Fig 1, 4: 200 LD, 410 sub-lens in between, 420 main lens transmissive region; and respective Sections [006, 049-080]).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one skill in the art to provide Miura et al. ‘959 the lens/sub-lens/LDs array as taught or suggested by Choi et al. ‘509, for the benefit of having a compact/integrated apparatus that emit different wavelength (Abstract).
 	With respect to claim 2, Miura et al. ‘959 shows wherein: the case comprises: a base portion configured to support the plurality of light emitting elements (Fig 19: 11 base), and a cover configured to cover the plurality of light emitting elements; and the cover comprises the light-transmissive region (Fig 19: 160 a cover LDs 21-23 and comprises the light-transmissive region 70).
With respect to claim 3, Miura et al. ‘959 shows wherein: the base portion comprises: a bottom portion having a first upward-facing surface on which the plurality of light emitting elements are disposed (Fig 19: 11 base having a first upward surface which the LDs are disposed), and a frame portion surrounding the plurality of light emitting elements and having a second upward-facing surface (Fig 19: a frame portion/side 11 having a second upward-facing surface 11b/ or upward surface where 12 is mounting on); and the cover is supported by the second upward-facing surface of the frame portion (Fig 19: the cover 160 supported by the second upward-facing surface of the frame portion).
With respect to claim 5, Miura et al. ‘959 shows the known wherein: the plurality of light emitting elements are a plurality of laser elements, each configured to emit a laser beam from an end surface (Fig 3: end surface/side/edge emitting laser).  Also, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In this case, it is well-known in the art the known use of side/end emitting laser to emit light. 
With respect to claim 6, Miura et al. ‘959 shows the known further comprising: a plurality of reflectors, each configured to reflect the laser beam emitted from a corresponding one of the plurality of laser elements toward a corresponding one of the light-transmissive regions (Fig 3: 60 reflector).
With respect to claim 8, Miura et al. ‘959 shows wherein: the plurality of main lenses are included in a lens array in which the first main lens and the second main lens are connected; and the lens array is supported by the case (Fig 1, 4, 19: main lens are connected and support by the case).
With respect to claim 9, Miura et al. ‘959 discloses wherein: the first light emitting element is configured to emit light having a first peak wavelength; and the second light emitting element is configured to emit light having a second peak wavelength that is different from the first peak wavelength (ABSTRACT; Col 11-12: 21 blue, 22 red, 23 green).
With respect to claim 10, Miura et al. ‘959 in view of Choi et al. ‘509 shows wherein: a position and an orientation of the first sub-lens are such that a focal point of a combination of the first main lens and the first sub-lens is on a plane of a light-emitting region of the first light emitting element; and a position and an orientation of the second sub-lens are such that a focal point of a combination of the second main lens and the second sub-lens is on a plane of a light-emitting region of the second light emitting element ( Fig 1, 4: 200, 410, 420).
With respect to claim 11, Miura et al. ‘959 in view of Choi et al. ‘509 shows wherein: each of the plurality of sub-lenses compensates for an alignment deviation between a corresponding one of the plurality of main lenses and a corresponding one of the plurality of light emitting elements ( Fig 1, 4: 200, 410, 420).
With respect to claim 12, Miura et al. ‘959 in view of Choi et al. ‘509 shows and discloses wherein: the plurality of light emitting elements include a third light emitting element; the plurality of main lenses include a third main lens configured to collimate or converge light emitted from the third light emitting element; and the plurality of sub-lenses include a third sub-lens located in an optical path between the third light emitting element and the third main lens (Fig 1, 4, 19; Fig 1, 4: 200, 410, 420).
With respect to claim 13, Miura et al. ‘959 shows and discloses wherein: the first light emitting element is configured to emit blue light, the second light emitting element is configured to emit green light, and the third light emitting element is configured to emit red light (Col 11-12: LDs 21-23 blue, green, red light).
Allowable Subject Matter
3.	Claims 4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4:
wherein: the frame portion comprises a step portion having a third upward-facing surface between the second upward-facing surface and the first upward-facing surface; and each of the plurality of sub-lenses is supported by the third upward-facing surface of the frame portion.
	Claim 7:
wherein: the first sub-lens is located between the first light emitting element and a first of the reflectors; and the second sub-lens is located between the second light emitting element and a second of the reflectors.
					COMMUNICATION
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.

	Kim (US 7,166,489) shows and discloses an array of optical devices with integrate sub-lens and main lens (Fig 1-4C).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828